Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  149599(100)                                                                                              Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  BANK OF AMERICA, N.A.,                                                                             Richard H. Bernstein,
           Plaintiff-Appellant,                                                                                      Justices
                                                                   SC: 149599
  v                                                                COA: 307756
                                                                   Oakland CC: 2010-112606-CK
  FIRST AMERICAN TITLE INSURANCE
  COMPANY, PATRIOT TITLE AGENCY, KIRK
  D. SCHIEB, WESTMINSTER ABSTRACT
  COMPANY, WESTMINSTER TITLE AGENCY,
  INC., PRIME FINANCIAL GROUP, INC.,
  VALENTINO M. TRABUCCHI, PAMELA S.
  NOTTURNO, f/k/a PAMELA S. SIIRA,
  DOUGLAS K. SMITH, JOSHUA J. GRIGGS,
  STATE VALUE APPRAISALS, LLC, NATHAN
  B. HOGAN, and CHRISTINE D. MAYS,
             Defendants-Appellees,
  and
  FRED MATSON, MICHAEL LYNETT, JO KAY
  JAMES, and PAUL SMITH,
             Defendants.
  _________________________________________/

        On order of the Chief Justice, the motion of plaintiff-appellant to file a
  supplemental authority letter is GRANTED. The supplemental authority letter submitted
  on May 15, 2015, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 28, 2015
                                                                              Clerk